Citation Nr: 1339279	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received with respect to a claim of service connection for a low back disability.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a left shoulder disability. 

4.  Entitlement to service connection for a left shoulder disability on a de novo basis.  

5.  Whether new and material evidence has been received with respect to a claim of service connection for a right shoulder disability. 

6.  Entitlement to service connection for a right shoulder disability on a de novo basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to January 1974 and from January 1974 to January 1978.  Although a DD 214 shows that the second period of service was initially characterized as other than honorable, the record shows that it was recharacterized to under honorable conditions in July 1980 by an Army Discharge Review Board.  This is reflected by an updated DD 214.  The Veteran's honorable service was confirmed by the Regional Office (RO) in June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's claims of service connection for a right shoulder disability, a left shoulder disability and a low back disability were certified to the Board as de novo claims.  However, the record shows that each of these claims had been previously denied.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen these claims of service connection.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156a (2013).  The issues have been characterized accordingly on the title page of this decision. 

The record shows that the Veteran was scheduled for a hearing before the Board in January 2013.  He failed to report for his hearing, and he has not requested that his hearing be rescheduled.  In fact, in August 2013 he indicated that he had no additional evidence to submit and requested that his appeal be forwarded to the Board.  Therefore, the Board will proceed with adjudication of his appeals. 

The Veteran's electronic record (Virtual VA and VBMS) has been reviewed prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records fail to show treatment, manifestations or diagnoses referable to hypertension; this disability was first diagnosed approximately four years after discharge from service and has not been related to service by a competent medical opinion. 

2.  Entitlement to service connection for a low back disability was denied in a December 2001 rating decision; the Veteran did not submit a notice of disagreement within one year of receipt of notice of this decision and no new and material evidence was added to the file during that year.  

3.  The December 2001 rating decision denied service connection for a low back disability on the basis that there was no medical evidence showing that the claimed disorder was incurred in or aggravated by active service; no evidence received since December 2001 confirms that the Veteran has a chronic back disability or relates such a disability to active service.  

4.  Entitlement to service connection for a left shoulder disability was denied in a September 1978 rating decision; the Veteran did not submit a notice of disagreement within one year of receipt of notice of this decision, and no new and material evidence was received within a year of its issuance.  

5.  Entitlement to service connection for a right shoulder disability was denied in a November 1983 rating decision; the Veteran did not submit a notice of disagreement within one year of receipt of notice of this decision, and no new and material evidence was received within a year of its issuance.

6.  An unappealed February 1984 Board decision denied service connection for a left shoulder disability, finding that any in-service complaints were acute and transitory.  

7.  The prior final decisions denied the Veteran's claim of service connection for a shoulder disability in part on the basis that there was no current diagnosis of a disability.  

8.  The Veteran's most recent request to reopen his claims of service connection for a left shoulder disability and a right shoulder disability were denied in an unappealed April 2003 rating decision.  

9.  Evidence received since April 2003 includes the report of a June 2010 VA examination, which shows a current diagnosis of acromioclavicular arthrosis/arthritis of each shoulder confirmed by X-ray study. 

10.  The Veteran's currently diagnosed arthrosis of the left shoulder was not shown in service or until many years after discharge from service, and this disability has not been related to service by a competent medical opinion or by continuity of symptomatology. 

11. The Veteran's currently diagnosed arthrosis of the right shoulder was not shown in service or until many years after discharge from service, and this disability has not been related to service by a competent medical opinion or by continuity of symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(b), 3.303, 3.307, 3.309 (2013).  

2.  The December 2001 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

3.  New and material evidence has not been received to reopen a claim of service connection for a low back disability.  38 C.F.R. § 3.156(a) (2013).  

4.  The February 1984 Board decision that denied entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

5.  The November 1983 rating decision that denied entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

6.  The April 2003 rating decision denying a petition to reopen claims of service connection for the left and right shoulder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(a), 3.156(b) (2013).  

7.  Evidence received since the most recent final attempt to reopen the claims for service connection for a left shoulder disability and a right shoulder disability in April 2003 is new and material.  38 C.F.R. § 3.156(a) (2013).  

8.  The criteria for an award of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(b), 3.303, 3.307, 3.309 (2013).  

9.  The criteria for an award of service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159(b), 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the additional notice required in requests to reopen previously denied claims on the basis of new and material evidence was also included.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received.  The Veteran was afforded a VA examination in June 2010 for his claims of service connection for a low back disability, a right shoulder disability, and a left shoulder disability.  These examinations are adequate in that the examiner reviewed the medical records, examined the Veteran, and provided an appropriate opinion based on his findings.  

The Veteran was not provided an examination with respect to his claim of service connection for hypertension, but in this case an examination is not required.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

An examination for hypertension is not necessary because the record does not indicate that this disability or signs or symptoms of this disability may be associated with service.  The service treatment records are negative for high blood pressure readings, much less a diagnosis of hypertension.  The Veteran denied a history of high blood pressure at discharge.  His current contentions are vague and he has not reported continuity of symptomatology.  There is no competent link between the Veteran's current diagnosis of hypertension and service, and an examination is not necessary.  The duties to notify and to assist have been met.  


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  As hypertension and arthritis are such diseases, continuity of symptomatology is for consideration.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Hypertension

The Veteran's service treatment records (Volume 1) are negative for evidence of hypertension, such as high blood pressure readings.  There is no diagnosis of hypertension during service.  His blood pressure was 100/58 and 110/70 in May 1975.  A November 1977 treatment record shows that his blood pressure was 150/82.  The December 1977 discharge examination shows that his blood pressure was 120/70.  His clinical evaluation was normal in all regards.  The Veteran denied having a history of high or low blood pressure on a Report of Medical History completed at that time.  

The post service medical records include a June 1978 VA psychiatric admission (Volume 1).  His blood pressure was 148/42 at that time.  

The earliest indication of hypertension is found in a March 1982 VA treatment record (Volume 5) that shows complaints of headaches and dizzy spells for the past two months.  On examination his blood pressure was 150/90.  The diagnosis was hypertension.  

A September 1983 VA examination (Volume 1) shows that the Veteran's blood pressure readings were 130/80, 130/80, 132/82, 140/86, and 130/76.  However, VA treatment records dating from 1983 to the present show that the Veteran has been consistently diagnosed with hypertension and in receipt of regular treatment for this disability since that time.  

The Board finds that entitlement to service connection for hypertension on any basis is not supported by the evidence of record.  The evidence clearly demonstrates a well established current diagnosis of hypertension.  However, the evidence does not show that it began in service or can otherwise be related to service.  

First, there is no evidence of hypertension during service or within the first year after discharge from service.  This precludes entitlement to service connection on a presumptive basis.  

Secondly, the Veteran has not described continuity of symptomatology between service and the initial diagnosis of hypertension, other than to suggest it is related to his nonservice connected stress and other psychiatric symptoms that were treated within a year of discharge.  He does not state that he actually had hypertension or symptoms indicative of hypertension during this year.  Between the absence of hypertension symptoms in service and the Veteran's failure to indicate he had such symptoms until years later, continuity of symptomatology is not established.  

Finally, there is no competent medical opinion that relates the Veteran's current hypertension to active service.  Without a showing that the current hypertension is somehow related to his active service, entitlement to service connection for hypertension is not established.  In reaching this decision, the Board notes the Veteran's sincere belief that his hypertension is related to service.  Although he is competent in certain situations to provide a diagnosis of a lay-observable condition such as tinnitus, hand pain, and shortness of breath, he is not competent to provide evidence as to more complex medical questions, as is the case here pertaining to the etiology of his hypertension.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the absence of any competent medical opinion that relates the Veteran's hypertension to his active service, entitlement to service connection is not warranted.  

New and Material Evidence

The Veteran contends that he has developed a disability of the low back due to active service.  He notes that he was treated for low back pain in service.  He also contends that he has developed a disability of each shoulder due to service, and points out that he received treatment for complaints of pain in each shoulder.  



Low Back

Entitlement to service connection for a low back disability was denied in a December 2001 rating decision (Volume 4).  The Veteran was notified of this decision and provided with his appellate rights in a December 2001 letter but he did not submit a notice of disagreement.  No new and material evidence regarding this claim was received within one year of notice of the December 2001 rating decision.  Therefore, the December 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence is not required as to each previously unproven element of a claim.  Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the Veteran did not attempt to reopen his claim between the original December 2001 denial and the current appeal.  The Board will review all evidence received since the December 2001 rating decision to determine if it is new and material.  

The evidence considered by the December 2001 rating decision consisted of the service treatment records, a September 1983 VA examination of the joints including an X-ray study of the lumbar spine, and various VA and private treatment records dating throughout the 1990s.  A review of these service treatment records shows that the Veteran was seen on one occasion in June 1977 for a left sided lumbar strain.  The remainder of the service treatment records were negative for a low back disability.  The December 1977 discharge examination found that the back was normal, and the Veteran denied a history of recurrent back pain on a Report of Medical History completed at that time.  The December 2001 decision stated that the service treatment records did not show any findings regarding the claimed disability.  Service connection was denied on the basis that there was no medical evidence received showing that the claimed condition was incurred in or aggravated by active service.  

The evidence received since December 2001 consists of VA treatment records dating from the 1990s to the present that show occasional complaints or treatment for low back pain, copies of service treatment records that were previously considered in December 2001 (Volume 1), and the report of a June 2010 examination (Volume 4).  These treatment records show that the Veteran was seen on several occasions for low back pain.  However, on no occasion was a diagnosis other than low back pain made.  X-ray studies conducted in January 1997, January 1999, (Volume 3) and February 2003 (Volume 2) were normal.  

The June 2010 examiner reviewed the claims folder and physically examined the Veteran.  He was a very poor historian, had a mental health disorder, and could not accurately describe the onset, causes, progression, or treatments given to his conditions.  Instead, the examiner had to rely heavily on a review of the very detailed and extensive medical record.  The lumbar spine had normal range of motion in all movements without limitation due to pain and an X-ray study was negative.  Bilateral straight leg raising was negative.  An addendum to this examination included a diagnosis of history of lumbar strain without apparent complications.  

The Board finds that submitted new and material evidence has not been received to reopen the previously denied claim of service connection for a low back disability.  The December 2001 rating decision denied the claim on the basis that there was no evidence to relate a back disability to active service.  While much of the additional evidence received since December 2001 is new in that it was not previously available for consideration, none of it is material because there continues to be no evidence to relate a back disability to active service.  In fact, none of the additional evidence even confirms that the Veteran has a current diagnosis of a chronic back disability.  The only diagnosis entered during this period is low back pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The June 2010 VA examiner diagnosed a history of lumbar strain without apparent complications.  There was no diagnosis of a current disability.  The June 2010 examiner did not specifically discuss any relationship between the June 1977 incident in service of lumbar strain and the current complaints, but as he failed to reach a diagnosis of a current back disability on his examination, and as there is no diagnosis of a current back disability at any point since the Veteran submitted his claim, any further discussion or opinion was not required.  

None of the evidence received since December 2001 relates the Veteran's current complaints to active service or even confirms that he has a chronic low back disability.  The Veteran is noted to be a poor historian, and he has not provided any specific contentions regarding a back disability in service or why he believes his current pains are related to service.  As the June 2010 VA examination failed to find even signs or symptoms of a current disability, there is no basis for an additional examination under the McLendon standard.  In absence of any evidence that relates a currently diagnosed low back disability to active service, none of the additional evidence is material, and the Veteran's claim may not be reopened.  

Shoulders

The Veteran was denied entitlement to service connection for a disability of the left shoulder in a February 1984 Board decision.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.105(a), 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran was also denied entitlement to service connection for a right shoulder disability in a November 1983 rating decision.  He was notified of this decision and provided his appellate rights in a December 1983 letter.  He did not submit a notice of disagreement within one year of receipt of this letter, and he did not submit new and material evidence regarding his right shoulder during the appeal period.  The November 1983 rating decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Both the November 1983 rating decision and the February 1984 Board decision denied the Veteran's claims in part due to the lack of a current diagnosis.  The Board decision noted that the Veteran's discharge examination was normal, and found that his complaints of shoulder pain during service were acute and transitory.  After considering the Veteran's service treatment records and the report of a September 1983 VA examination, the November 1983 rating decision noted that the Veteran's shoulders were normal by X-ray, and that the diagnosis was old traumatic bursitis of the right shoulder, healed.  

The Veteran has attempted to reopen his claims on several occasions.  Prior to the current claim, the most recent attempt to reopen both his claims for service connection for a left shoulder disability and a right shoulder disability were denied in an April 2003 rating decision (volume 2).  This decision found that the Veteran had not submitted any new and material evidence regarding either his left shoulder disability or his right shoulder disability.  Once again, he did not submit a notice of disagreement with this decision or any new and material evidence within the appeal period, and this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  The Board will examine the evidence submitted since April 2003 to determine if it is new and material.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence received since April 2003 includes the report of a June 2010 VA examination.  This report references X-ray studies of each shoulder reflecting an impression of bilateral acromioclavicular arthrosis/arthritis.  This study establishes that the Veteran has a current chronic disability of each shoulder.  As the absence of evidence of a current disability was a factor in the initial denial of service connection for each shoulder, this study is new and material evidence.  It follows that the Veteran's claims for service connection for a left shoulder disability and a right shoulder disability are both reopened.  

The Board will now proceed to consider the Veteran's claims on a de novo basis.  There is no prejudice to the Veteran in doing so, as the RO has already reopened the claim for service connection for a right shoulder disability and considered it on a de novo basis.  Although the claim for a left shoulder disability was not reopened, the record shows that the RO has essentially treated the claim on a de novo basis.  For example, the Veteran was afforded a VA examination of his left shoulder that included a relevant opinion after he submitted his request to reopen, and all records identified by the Veteran were obtained.  The discussion of the Veteran's left shoulder claim in the rating decision, statement of the case, and supplemental statements of the case shows that the entire evidentiary record was considered, to include his service treatment records, and not just the evidence submitted since November 1983.  Therefore, there would be no benefit to the Veteran to return this matter to the RO for additional consideration, and the Board may continue with its consideration of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Shoulders- De Novo Basis

The Veteran's service treatment records (Volume 1) dated in April 1975 show reports of pain in his shoulders up the neck and head, for three to four months.  The pain was located in the left trapezius.  No abnormalities were noted on objective examination.  

A May 1975 examination showed that there was no atrophy of the left shoulder, no point tenderness, no loss of motion, and no discomfort on full motion.  Muscle strength was good.  The impression was mild muscle spasm in the clavicular area.  

The Veteran was seen for complaints of pain in the neck and left shoulder in May 1976.  The examination was normal but a pop was audible with abduction.  An X-ray study was normal.  June 1976 records note a three-year history of cervical spine and left shoulder pain.  The impression was muscle spasm.  He had pain in the cervical area radiating to the left shoulder in June 1976, and an ache of the left deltoid in July 1976.  An examination of the shoulder was clinically normal.  The impression was chronic myalgia.  

In a December 1977 Report of Medical History completed prior to discharge, the Veteran indicated a history of painful or "trick" shoulder or elbow.  The doctor's note indicated that this had been treated, with no further elaboration.  The December 1977 discharge examination showed that the Veteran's upper extremities were normal.  On a January 1978 Statement of Medical Condition, the Veteran checked a box stating that his medical condition had changed as follows: "trick shoulder & shoulder & neck pain and stiffness."  

An April 1980 private medical record states that the Veteran had experienced pain in his left shoulder for about two or three years duration without any history of trauma (Volume 1).  On examination he had a full range of motion with no discreet tender areas and no palpable crepitance.  X-ray studies were normal.  The impression was chronic myositis and bursitis of the left shoulder.  October 1980 VA treatment records state that there was a normal range of motion with some grating on adduction (Volume 5).  

A May 1981 report (Volume 1 in the service treatment record folder) from the consultant staff of The Surgeon General notes that the Veteran had complaints of left shoulder and neck stiffness and discomfort.  Repeated specialist medical examinations failed to reveal any organic cause for the complaints.  The Veteran's medical condition at discharge did not exceed retention medical fitness standards.  This report notes that while previous VA decisions failed to consider service treatment records from the Veteran's second period of active service due to an other than honorable discharge, this had been recharacterized to under honorable conditions in July 1980 by an Army Discharge Review Board.  The report found that the Veteran had been medically fit for duty at discharge, so that no disability processing by the Army was necessary.  Based on a lack of any objective evidence of an arthritis condition of the left shoulder, it was recommended that any claim based on a deficiency in the Veteran's discharge be denied as he was medically fit for retention or appropriate separation at the time. 

VA treatment records dated in August 1981 reflect reports of left shoulder pain.  The diagnosis was inflammation of the left shoulder.  

The Veteran was afforded a VA examination of the joints in September 1983 (volume 1).  An X-ray study of the shoulders was normal.  On examination, both shoulders showed full range of motion, without any evidence of muscle atrophy or sensory loss.  There was no evidence of pain on any movement for either shoulder.  The diagnosis was traumatic bursitis of the right shoulder, old, by history, healed. 

VA treatment records dated throughout the period between September 1983 and February 2005 reflect occasional reports of pain in both shoulders.  

The Veteran complained of having neck and shoulder problems in VA records dated in August 1989 (Volume 5).  VA records from January 1990 state that the Veteran was seen for a right shoulder injury (Volume 5).  An X-ray study was negative for a fracture or dislocation.  February 1991 VA records show complaints of pain in the left shoulder, and December 1991 VA treatment records state that his physical disabilities included pain in the left shoulder.  (Volume 5).  

December 1993 VA hospital records show that the Veteran was admitted for psychiatric treatment.  His medical history included arthritis of the cervical spine and left shoulder (Volume 6).  

VA treatment records from September 1995 show subjective complaints of pain in his neck and shoulder (Volume 3).  The Veteran complained of pain in his shoulders in a December 1999 VA treatment record (Volume 3).  A September 2000 VA treatment record states that the Veteran presented to urgent care complaining of shoulder discomfort of one week in duration.  (Volume 2).  He noted he had a deteriorating disc and may have lifted equipment that was too heavy.  

March 2003 VA treatment records show that the Veteran was seen with a three- week history of back and shoulder pain (volume 2).  He denied any injury or trauma to the back or shoulders.  The examiner did not provide a diagnosis.  

In February 2005 VA records show more complaints of bilateral shoulder pain, worse on the left side of the neck than the right (Volume 3 and Volume 4).  An X-ray study of the left shoulder showed moderate degenerative changes.  

At the June 2010 VA examination, the examiner noted that the Veteran was a very poor historian.  The examiner had to rely heavily on a review of the very detailed and extensive medical record (Volume 4).  The Veteran's complaints and treatment in service were recounted.  He reported that his had sustained a tear of the right bicep during service.  An X-ray study revealed bilateral acromioclavicular joint arthrosis and arthritis.  The examiner opined that the Veteran's osteoarthrosis of the bilateral shoulders was less likely than not secondary to military service, reasoning that the condition of the shoulder joint arthrosis was not an advanced degenerative process, and it occurred to remotely from military service to be service related.  Furthermore, the arthritic findings were less likely than not related to a bicep tear, as the arthritic findings were equal on each side.

The Board finds that entitlement to service connection for either a left or right shoulder disability is not warranted under any theory of entitlement.  

The current diagnosis for both shoulders is arthritis/arthrosis, with degenerative changes noted on X-ray studies.  The Veteran has met the requirement of medical evidence of a current disability.  The service treatment records also show that the Veteran was seen for shoulder pain on several occasions.  However, there must still be evidence of a relationship between the complaints in service and the current shoulder disabilities.  This relationship has not been established.  

The June 2010 VA examiner opined that the Veteran's current diagnoses of arthrosis are less likely than not related to active service.  He provided reasons and bases for his opinion, in that he indicates the current degenerative changes are not advanced enough to have begun during service.  There is no competent medical opinion to the contrary.  

The Veteran has repeatedly expressed his belief that his current shoulder disabilities are the result of active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

The Veteran is competent to report his shoulder pain, and his reports of pain throughout the years are not only credible but verified in the medical records.  However, there is no evidence that the Veteran has any specialized medical training, and he is not competent to provide evidence as to more complex medical questions, as is the case here regarding the etiology of his current arthrosis of each shoulder and their potential relationship to active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In the absence of a competent medical opinion that relates the Veteran's current diagnoses of arthrosis of his shoulders to service, service connection on a direct basis is not demonstrated.  

The Board has also considered entitlement to service connection on a presumptive basis but this is not supported by the evidence.  If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, as already noted, there was no evidence of arthritis during service or until many years after discharge from service.  The Veteran was provided X-ray studies during service and as soon as April 1980 after discharge from service, and these studies were normal.  Therefore, the Veteran's current findings of arthrosis of his shoulders may not be presumed to have been incurred during service.  

Finally, as the Veteran's current disability is among those listed at 38 C.F.R. § 3.309, the Board must consider whether continuity of symptomatology is established by the evidence.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board finds that the preponderance of the evidence is against a finding of continuity of symptomatology for both shoulder disabilities.  

The record shows that the Veteran was seen on several occasions for shoulder pain during service.  On most occasions, the objective findings were negative.  Although there was a July 1976 impression of chronic myalgia, no other examiners were able to offer a diagnosis, and the Veteran was found to be normal on the December 1977 discharge examination in spite of the history of shoulder pain he provided at that time.  

Post service, the Veteran continued to periodically complain of shoulder pain, especially on the left.  As before, there was little to no objective evidence of a shoulder disability.  The April 1980 private examiner diagnosed chronic myositis and bursitis of the left shoulder, and the September 1983 VA examination diagnosed healed bursitis of the right shoulder.  On the other occasions the examiners only noted pain without entering a diagnosis.  

More recently, the December 1993 psychiatric records included a history of arthritis of the shoulders, which was not confirmed on X-ray until February 2005.  However, there are no current diagnoses or impressions of the myalgia or bursitis that were noted either during service or immediately afterwards.  Findings such as these have not been recorded since the 1980s, and while the June 2010 examiner noted the history of these diagnoses, the examiner did not include myalgia or bursitis among his current diagnoses.  Instead, his current diagnosis was arthrosis of each shoulder, which he opined was not related to active service.  

Therefore, the Board concludes that continuity of symptomatology between the Veteran's complaints in service and his current arthrosis is not established because the impressions in service and the current diagnosis are different entities.  Myalgia and bursitis are not listed in 38 C.F.R. § 3.309 and service connection for these disabilities may not be established on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology can be used to establish service connection for the currently diagnosed arthrosis, but as there is affirmative evidence in the form of X-ray studies during service and many years after service to show that the Veteran did not have arthritis of either shoulder, any presumption of continuity that might arise is rebutted.  It follows that the preponderance of the evidence is against entitlement to service connection for a left shoulder disability and a right shoulder disability on the basis of continuity of symptomatology.  Thus, an award of service connection based on continuity of symptomatology is not warranted here.

In sum, the preponderance of the evidence is against an award of service connection for a disability of the left or right shoulder.  38 U.S.C.A. § 5107(b).

						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hypertension is denied. 

New and material evidence having not been received, a claim of service connection for a low back disability is denied. 

New and material evidence having been received, the petition to reopen a claim of service connection for a left shoulder disability is allowed.

Entitlement to service connection for a left shoulder disability on a de novo basis is denied. 
	
New and material evidence having been received, the petition to reopen a claim of service connection for a right shoulder disability is allowed.

Entitlement to service connection for a right shoulder disability on a de novo basis is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


